Name: Commission Regulation (EC) NoÃ 941/2008 of 25Ã September 2008 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and EAFRD as well as for monitoring and forecasting purposes
 Type: Regulation
 Subject Matter: accounting;  technology and technical regulations;  EU finance;  EU institutions and European civil service;  agricultural policy;  farming systems;  information and information processing;  communications
 Date Published: nan

 26.9.2008 EN Official Journal of the European Union L 258/3 COMMISSION REGULATION (EC) No 941/2008 of 25 September 2008 laying down form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the EAGF and EAFRD as well as for monitoring and forecasting purposes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 42 thereof, Whereas: (1) Article 8(1) of Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (2) provides that the form and content of the accounting information referred to in Article 7(1)(c) of that Regulation and the way it is to be forwarded to the Commission are to be established. (2) The form and content of the accounting information to be submitted to the Commission for the purpose of the clearance of the accounts of the European Agricultural Guarantee Fund (EAGF) and of the European Agricultural Fund for Rural Development (EAFRD) as well as for monitoring and forecasting purposes are presently laid down in Commission Regulation (EC) No 1042/2007 (3). (3) The Annexes to Regulation (EC) No 1042/2007 cannot be used for their intended purposes in the financial year 2009. Regulation (EC) No 1042/2007 should therefore be repealed and replaced by a new regulation setting out the form and content of the accounting information for that financial year. (4) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Funds Committee, HAS ADOPTED THIS REGULATION: Article 1 The form and content of the accounting information referred to in Article 7(1)(c) of Regulation (EC) No 885/2006 and the way it is to be forwarded to the Commission shall be as set out in Annexes I (X Table), II (Technical specifications for the transfer of computer files to the EAGF and EAFRD), III (Aide-memoire) and IV (Structure of EAFRD budget codes [F109]) to this Regulation. Article 2 Regulation (EC) No 1042/2007 is repealed with effect from 16 October 2008. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 16 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 90. (3) OJ L 239, 12.9.2007, p. 3. ANNEX I X-TABLE Financial year 2009 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05020101 05020101 1000 X X X A X X X X X X X X X X 05020101 05020101 1001 X X X A X X X X X X X X X X 05020101 05020101 1003 X X X A X X X X X X X X X X 05020102 05020102 1011 05020102 05020102 1012 05020102 05020102 1013 05020102 05020102 1014 05020103 05020103 1021 X X X X X X X X X X X X X X X X 05020103 05020103 1022 X X X X X X X X X X X X X X X 05020199 05020199 1090 X X D X X X X X X X X X X X 05020201 05020201 1850 X X X A X X X X X X X X X X 05020202 05020202 1851 05020202 05020202 1852 05020202 05020202 1853 05020202 05020202 1854 05020299 0000 A A A A A A A A A A A A A A 05020299 05020299 1890 X X D X X X X X X X X X X X 05020300 05020300 3000 X X X A X X X X X X X X X X 05020300 05020300 3010 X X X A X X X X X X X X X X 05020300 05020300 3011 X X X A X X X X X X X X X X 05020300 05020300 3012 X X X A X X X X X X X X X X 05020300 05020300 3013 X X X A X X X X X X X X X X 05020300 05020300 3014 X X X A X X X X X X X X X X 05020401 05020401 3100 X X X X X X X X X X X X X X 05020402 05020402 3110 X X X A X X X X X X X X X X 05020402 05020402 3112 X X X A X X X X X X X X X X 05020402 05020402 3113 X X X A X X X X X X X X X X 05020402 05020402 3119 X X X A X X X X X X X X X X 05020499 05020499 0000 X X D A X X X X X X X X X 05020501 05020501 1100 X X X A X X X X X X X X X X 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05020101 05020101 1000 X X X X A A A D D 05020101 05020101 1001 X X X X A A A D D 05020101 05020101 1003 X X X X A A A D D 05020102 05020102 1011 05020102 05020102 1012 05020102 05020102 1013 05020102 05020102 1014 05020103 05020103 1021 X X X 05020103 05020103 1022 X X X X X X X X X 05020199 05020199 1090 X X 05020201 05020201 1850 X X X X A A A D D 05020202 05020202 1851 05020202 05020202 1852 05020202 05020202 1853 05020202 05020202 1854 05020299 0000 A A 05020299 05020299 1890 X X 05020300 05020300 3000 X X X X A A A D D 05020300 05020300 3010 X X X X A A A D D 05020300 05020300 3011 X X X X A A A D D 05020300 05020300 3012 X X X X A A A D D 05020300 05020300 3013 X X X X A A A D D 05020300 05020300 3014 X X X X A A A D D 05020401 05020401 3100 X X X 05020402 05020402 3110 X X X X A A A D D 05020402 05020402 3112 X X X X A A A D D 05020402 05020402 3113 X X X X A A A D D 05020402 05020402 3119 X X X X A A A D D 05020499 05020499 0000 X X 05020501 05020501 1100 X X X X A A A D D 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020101 05020101 1000 X X X X X X X X X X X X X 05020101 05020101 1001 X X X X X X X X X X X X X 05020101 05020101 1003 X X X X X X X X X X X X X 05020102 05020102 1011 05020102 05020102 1012 05020102 05020102 1013 05020102 05020102 1014 05020103 05020103 1021 05020103 05020103 1022 05020199 05020199 1090 05020201 05020201 1850 X X X X X X X X X X X X X 05020202 05020202 1851 05020202 05020202 1852 05020202 05020202 1853 05020202 05020202 1854 05020299 0000 05020299 05020299 1890 05020300 05020300 3000 X X X X X X X X X X X X X 05020300 05020300 3010 X X X X X X X X X X X X X 05020300 05020300 3011 X X X X X X X X X X X X X 05020300 05020300 3012 X X X X X X X X X X X X X 05020300 05020300 3013 X X X X X X X X X X X X X 05020300 05020300 3014 X X X X X X X X X X X X X 05020401 05020401 3100 05020402 05020402 3110 X X X X X X X X X X X X X 05020402 05020402 3112 X X X X X X X X X X X X X 05020402 05020402 3113 X X X X X X X X X X X X X 05020402 05020402 3119 X X X X X X X X X X X X X 05020499 05020499 0000 05020501 05020501 1100 X X X X X X X X X X X X X 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05020503 05020503 1112 X X X A X X X X X X X X X X X 05020508 05020508 0000 05020599 05020599 0000 A A A A A A A A A A A A A A A 05020599 05020599 1113 X X X X X X X X X X X X X X X 05020599 05020599 1119 X X X X X X X X X X X X X X X 05020603 05020603 1239 X X X X X X X X X X X X X X X X 05020605 05020605 1211 X X X X X X X X X X X X X X X X X X 05020699 05020699 0000 X X D X X X X X X X X X 05020699 05020699 1210 X X X A X X X X X X X X X X 05020699 05020699 1240 X X X X X X X X X X X X X X X X 05020701 05020701 1401 X X X X X X X X X X X X X X X X X 05020701 05020701 1403 X X X X X X X X X X X X X X X X X 05020701 05020701 1409 X X X X X X X X X X X X X X X X X 05020702 05020702 1410 X X X X X X X X X X X X X X X X X 05020801 05020801 1500 X X X A X X X X X X X X X X 05020801 05020801 1510 X X X A X X X X X X X X X X 05020802 05020802 1501 X X X X X X X X X X X X X X X X A X 05020803 0000 A A A A A A A A A A A A A A A A A A 05020803 05020803 1502 X X X X X X X X X X X X X X X X X X 05020806 05020806 1511 X X X X X X X X X X X X X X X X X X 05020807 05020807 1512 X X X X X X X X X X X X X X X X X X 05020808 05020808 1512 X X X X X X X X X X X X X X X X X X 05020808 05020808 1513 X X X X X X X X X X X X X X X X A X 05020809 05020809 1515 X X X X X X X X X X X X X X X X X X 05020810 05020810 3140 X X X X X X X X X X X X X X X X A X 05020811 0000 A A A A A A A A A A A A A A A A A A 05020811 05020811 1509 X X X X X X X X X X X X X X X A X 05020899 05020899 0000 X X D X X X X X X X X X 05020899 05020899 1507 X X X X X X X X X X X X X X X X A X 05020901 05020901 1600 X X X A X X X X X X X X X X 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05020503 05020503 1112 X X X X X X X X X 05020508 05020508 0000 05020599 05020599 0000 A A A A A 05020599 05020599 1113 X X X X X 05020599 05020599 1119 X X X X X 05020603 05020603 1239 X X X X X 05020605 05020605 1211 X X X X X X X X X 05020699 05020699 0000 X X 05020699 05020699 1210 X X X X A A A D D 05020699 05020699 1240 X X X X X X 05020701 05020701 1401 X X X X 05020701 05020701 1403 X X X X 05020701 05020701 1409 X X 05020702 05020702 1410 X X X 05020801 05020801 1500 X X X X A A A D D 05020801 05020801 1510 X X X X A A A D D 05020802 05020802 1501 X X X X X 05020803 0000 A A 05020803 05020803 1502 X X 05020806 05020806 1511 X X X X X X 05020807 05020807 1512 X X X X X X 05020808 05020808 1512 X X X X X X 05020808 05020808 1513 X X X X X X X X X X 05020809 05020809 1515 X X X X X X 05020810 05020810 3140 X X X X 05020811 0000 A 05020811 05020811 1509 X 05020899 05020899 0000 X X 05020899 05020899 1507 X X X X X X X X X X 05020901 05020901 1600 X X X X A A A D D 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020503 05020503 1112 05020508 05020508 0000 05020599 05020599 0000 05020599 05020599 1113 05020599 05020599 1119 05020603 05020603 1239 05020605 05020605 1211 05020699 05020699 0000 05020699 05020699 1210 X X X X X X X X X X X X X 05020699 05020699 1240 05020701 05020701 1401 05020701 05020701 1403 05020701 05020701 1409 05020702 05020702 1410 05020801 05020801 1500 X X X X X X X X X X X X X 05020801 05020801 1510 X X X X X X X X X X X X X 05020802 05020802 1501 05020803 0000 05020803 05020803 1502 05020806 05020806 1511 05020807 05020807 1512 05020808 05020808 1512 05020808 05020808 1513 05020809 05020809 1515 05020810 05020810 3140 05020811 0000 05020811 05020811 1509 05020899 05020899 0000 05020899 05020899 1507 05020901 05020901 1600 X X X X X X X X X X X X X 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05020902 05020902 1610 X X D X X X X X X X X X X X X X X X X 05020903 05020903 1611 X X D X X X X X X X X X X X X X X X X 05020903 05020903 1612 X X D X X X X X X X X X X X X X X X X 05020904 05020904 1620 05020904 05020904 1621 05020904 05020904 1622 05020904 05020904 1623 05020904 05020904 1625 X X X X X X X X X X X X X X X X 05020905 05020905 1630 X X D X X X X X X X X X X X X X X X 05020906 05020906 1640 X X D X X X X X X X X X X X X X X X 05020907 05020907 1650 X X D X X X X X X X X X X X X X X X 05020908 0000 A A A A A A A A A A A A A A A A A 05020909 0000 A A A A A A A A A A A A A A A A A 05020999 0000 A A A A A A A A A A A 05020999 05020999 1690 X X D X X X X X X X X X 05021001 05021001 3800 X X D X X X X X X X X X X X 05021001 05021001 3801 X X D X X X X X X X X X X X 05021099 05021099 0000 X X D X X X X X X X X X 05021101 05021101 1300 X X X X X X X X X X X X X X X X X 05021104 05021104 0000 X X X X X X X X X X X X X X X X X 05021104 05021104 3200 X X X X X X X X X X X X X X X X X 05021104 05021104 3201 X X X X X X X X X X X X X X X X X 05021104 05021104 3210 X X X X X X X X X X X X X X X X X 05021104 05021104 3211 X X X X X X X X X X X X X X X X X 05021104 05021104 3220 X X X X X X X X X X X X X X X X X 05021104 05021104 3221 X X X X X X X X X X X X X X X X X 05021104 05021104 3230 X X X X X X X X X X X X X X X X X 05021104 05021104 3231 X X X X X X X X X X X X X X X X X 05021105 05021105 1751 X X X X X X X X X X X X X X X X X X 05021199 05021199 0000 X X D X X X X X X X X X X X 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05020902 05020902 1610 X X X X X 05020903 05020903 1611 X X X X X X 05020903 05020903 1612 X X X X X X 05020904 05020904 1620 05020904 05020904 1621 05020904 05020904 1622 05020904 05020904 1623 05020904 05020904 1625 X X X X X X 05020905 05020905 1630 X X X X X X X X X X X X 05020906 05020906 1640 X X X X X X X X X X X X 05020907 05020907 1650 X X X X X X X X 05020908 0000 A A A A A A A A A A A A A A A A 05020909 0000 A A A A A A A A A A A A 05020999 0000 A A 05020999 05020999 1690 X X 05021001 05021001 3800 X 05021001 05021001 3801 X X 05021099 05021099 0000 X X 05021101 05021101 1300 X X X X X X X X 05021104 05021104 0000 X X X X X X 05021104 05021104 3200 X X X X X X 05021104 05021104 3201 X X X X X X 05021104 05021104 3210 X X X X X X 05021104 05021104 3211 X X X X X X 05021104 05021104 3220 X X X X X X 05021104 05021104 3221 X X X X X X 05021104 05021104 3230 X X X X X X 05021104 05021104 3231 X X X X X X 05021105 05021105 1751 X X X X X X 05021199 05021199 0000 X X 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05020902 05020902 1610 05020903 05020903 1611 05020903 05020903 1612 05020904 05020904 1620 05020904 05020904 1621 05020904 05020904 1622 05020904 05020904 1623 05020904 05020904 1625 05020905 05020905 1630 05020906 05020906 1640 05020907 05020907 1650 05020908 0000 05020909 0000 05020999 0000 05020999 05020999 1690 05021001 05021001 3800 05021001 05021001 3801 05021099 05021099 0000 05021101 05021101 1300 05021104 05021104 0000 05021104 05021104 3200 05021104 05021104 3201 05021104 05021104 3210 05021104 05021104 3211 05021104 05021104 3220 05021104 05021104 3221 05021104 05021104 3230 05021104 05021104 3231 05021105 05021105 1751 05021199 05021199 0000 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05021199 05021199 1710 X X X X X X X X X X X X X X X X 05021201 05021201 2000 X X X A X X X X X X X X X X 05021201 05021201 2001 X X X A X X X X X X X X X X 05021201 05021201 2002 X X X A X X X X X X X X X X 05021201 05021201 2003 X X X A X X X X X X X X X X 05021202 05021202 2011 05021202 05021202 2012 05021202 05021202 2013 05021202 05021202 2014 05021203 05021203 2020 X X X X X X X X X X X X X X X 05021203 05021203 2024 X X X X X X X X X X X X X X X 05021204 05021204 2030 X X X X X X X X X X X X X X X 05021204 05021204 2031 05021204 05021204 2032 05021204 05021204 2033 05021204 05021204 2034 05021205 05021205 2040 X X X X X X X X X X X X X X X 05021206 05021206 2050 X X X X X X X X X X X X X X X X 05021208 05021208 3120 X X D X X X X X X X X X X X X X X 05021299 05021299 2099 X X D X X X X X X X X X 05021301 05021301 2100 X X X A X X X X X X X X X X 05021302 05021302 2110 X X X X X X X X X X X X X X X X 05021303 05021303 2126 X X X X X X X X X X X X X X X 05021304 05021304 2101 X X X A X X X X X X X X X X 05021399 05021399 2129 X X D X X X X X X X X X X 05021399 05021399 2190 X X D X X X X X X X X X X X 05021401 05021401 2210 X X X X X X X X X X X X X X X X 05021499 05021499 2290 X X D X X X X X X X X X X X 05021501 05021501 2300 X X X A X X X X X X X X X X 05021502 05021502 2301 X X X X X X X X X X X X X X X X 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05021199 05021199 1710 X X X X X X X X X 05021201 05021201 2000 X X X X A A A D D 05021201 05021201 2001 X X X X A A A D D 05021201 05021201 2002 X X X X A A A D D 05021201 05021201 2003 X X X X A A A D D 05021202 05021202 2011 05021202 05021202 2012 05021202 05021202 2013 05021202 05021202 2014 05021203 05021203 2020 X X X X X X 05021203 05021203 2024 X X X X X X 05021204 05021204 2030 X X X X 05021204 05021204 2031 05021204 05021204 2032 05021204 05021204 2033 05021204 05021204 2034 05021205 05021205 2040 X X X X X X 05021206 05021206 2050 X X X X 05021208 05021208 3120 X X X X X X 05021299 05021299 2099 X X 05021301 05021301 2100 X X X X A A A D D 05021302 05021302 2110 X X X X X 05021303 05021303 2126 X X X X X 05021304 05021304 2101 X X X X A A A D D 05021399 05021399 2129 X X X 05021399 05021399 2190 X X 05021401 05021401 2210 X X X X X 05021499 05021499 2290 X X 05021501 05021501 2300 X X X X A A A D D 05021502 05021502 2301 X X X X X 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05021199 05021199 1710 05021201 05021201 2000 X X X X X X X X X X X X X 05021201 05021201 2001 X X X X X X X X X X X X X 05021201 05021201 2002 X X X X X X X X X X X X X 05021201 05021201 2003 X X X X X X X X X X X X X 05021202 05021202 2011 05021202 05021202 2012 05021202 05021202 2013 05021202 05021202 2014 05021203 05021203 2020 05021203 05021203 2024 05021204 05021204 2030 05021204 05021204 2031 05021204 05021204 2032 05021204 05021204 2033 05021204 05021204 2034 05021205 05021205 2040 05021206 05021206 2050 05021208 05021208 3120 05021299 05021299 2099 05021301 05021301 2100 X X X X X X X X X X X X X 05021302 05021302 2110 05021303 05021303 2126 05021304 05021304 2101 X X X X X X X X X X X X X 05021399 05021399 2129 05021399 05021399 2190 05021401 05021401 2210 05021499 05021499 2290 05021501 05021501 2300 X X X X X X X X X X X X X 05021502 05021502 2301 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05021503 05021503 2302 X X X X X X X X X X X X X X 05021504 05021504 2310 X X X A X X X X X X X X X X 05021505 05021505 2311 X X X A X X X X X X X X X X 05021506 05021506 2320 X X X X X X X X X X X X X X 05021507 05021507 0000 X X X X X X X X X X X X X X 05021599 05021599 2390 X X D X X X X X X X X X 05021600 05021601 0000 X X X X X X X X X X X X X X X X X 05021602 05030101 05030101 0000 X X X X X X X X X X X X X X X X X X 05030102 05030102 0000 X X X X X X X X X X X X X X X X X X 05030103 05030103 0000 X X X X X X X X X X X X X X X X X X 05030104 0000 A A A A A A A A A A A A A A A A A A A 05030201 05030201 0000 X X X X X X X X X X X X X X X X X X 05030201 05030201 1060 X X X X X X X X X X X X X X X X X X 05030201 05030201 1062 X X X X X X X X X X X X X X X X X 05030204 05030204 0000 X X X X X X X X X X X X X X X X X X 05030205 05030205 1800 X X X A X X X X X X X X X X X X X X X 05030206 05030206 2120 X X X X X X X X X X X X X X X X X 05030207 05030207 2121 X X X X X X X X X X X X X X X X X 05030208 05030208 2122 X X X X X X X X X X X X X X X X X 05030209 05030209 2124 X X X X X X X X X X X X X X X X X 05030210 05030210 2124 X X X X X X X X X X X X X X X X X 05030213 05030213 2220 X X X X X X X X X X X X X X X X X 05030214 05030214 2221 X X X X X X X X X X X X X X X X X 05030218 05030218 0000 X X X X X X X X X X X X X X X X X X 05030219 05030219 1858 X X X X X X X X X X X X X X X X X X 05030221 05030221 1210 X X X X X X X X X X X X X X X X X X X X X X 05030222 05030222 1710 X X X X X X X X X X X X X X X X X X X X X X 05030223 05030223 1810 X X X X X X X X X X X X X X X X X X 05030224 05030224 0000 X X X X X X X X X X X X X X X X X X 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05021503 05021503 2302 X X X 05021504 05021504 2310 X X X X A A A D D 05021505 05021505 2311 X X X X A A A D D 05021506 05021506 2320 X 05021507 05021507 0000 X 05021599 05021599 2390 X X 05021600 05021601 0000 X X X X X X X X X 05021602 05030101 05030101 0000 X X X X X X X X X X 05030102 05030102 0000 X X X X X X X X 05030103 05030103 0000 A A D D D X X X X 05030104 0000 A A A A A A A A A A A A 05030201 05030201 0000 X X X X X X X 05030201 05030201 1060 X X X X X X X 05030201 05030201 1062 X X X X X X X 05030204 05030204 0000 X X X X X X X X 05030205 05030205 1800 X X X X X X X X X X X X 05030206 05030206 2120 X X X X X X X 05030207 05030207 2121 X X X 05030208 05030208 2122 X X X X X X X 05030209 05030209 2124 X X X X X X X 05030210 05030210 2124 X X X X X X X 05030213 05030213 2220 X X X X X X X 05030214 05030214 2221 X X X 05030218 05030218 0000 X X X X X X X X 05030219 05030219 1858 X X X X X X X X 05030221 05030221 1210 X X X X X X X X X X X X 05030222 05030222 1710 X X X X X X X X X X X 05030223 05030223 1810 X X X X X X X X X 05030224 05030224 0000 X X X X X X X X 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05021503 05021503 2302 05021504 05021504 2310 X X X X X X X X X X X X X 05021505 05021505 2311 X X X X X X X X X X X X X 05021506 05021506 2320 05021507 05021507 0000 05021599 05021599 2390 05021600 05021601 0000 05021602 05030101 05030101 0000 X X X X X X X X X X X X X X X X X X X X X 05030102 05030102 0000 05030103 05030103 0000 05030104 0000 05030201 05030201 0000 05030201 05030201 1060 05030201 05030201 1062 05030204 05030204 0000 05030205 05030205 1800 05030206 05030206 2120 05030207 05030207 2121 05030208 05030208 2122 05030209 05030209 2124 05030210 05030210 2124 05030213 05030213 2220 05030214 05030214 2221 05030218 05030218 0000 05030219 05030219 1858 05030221 05030221 1210 05030222 05030222 1710 05030223 05030223 1810 05030224 05030224 0000 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05030225 05030225 0000 X X X X X X X X X X X X X X X X X X 05030226 05030226 0000 X X X X X X X X X X X X X X X X X X 05030227 05030227 0000 X X X X X X X X X X X X X X X X X X 05030228 05030228 1420 X X X X X X X X X X X X X X X X X X 05030229 05030229 1513 X X X X X X X X X X X X X X X X X X X 05030236 05030236 0000 X X X X X X X X X X X X X X X X X X 05030239 05030239 0000 X X X X X X X X X X X X X X X X X X 05030240 05030240 0000 X X X X X X X X X X X X X X X X X X X X X X X 05030241 0000 A A A A A A A A A A A A A A A A A A A 05030242 0000 A A A A A A A A A A A A A A A A A A A 05030243 0000 A A A A A A A A A A A A A A A A A A A 05030250 05030250 3201 X X X X X X X X X X X X X X X X X X 05030250 05030250 3211 X X X X X X X X X X X X X X X X X X 05030250 05030250 3221 X X X X X X X X X X X X X X X X X X 05030251 05030251 0000 X X X X X X X X X X X X X X X X X X 05030251 05030251 3201 X X X X X X X X X X X X X X X X X X 05030251 05030251 3211 X X X X X X X X X X X X X X X X X X 05030251 05030251 3221 X X X X X X X X X X X X X X X X X X 05030252 05030252 3231 X X X X X X X X X X X X X X X X X X 05030299 05030299 0000 X X X X X X X X X X X X X X X X X X 05030299 05030299 1310 X X X X X X X X X X X X X X X X X X 05030299 05030299 1508 X X X X X X X X X X X X X X X X X X X 05030299 05030299 2123 X X X X X X X X X X X X X X X X 05030299 05030299 2125 X X X X X X X X X X X X X X X X 05030299 05030299 2128 X X X X X X X X X X X X X X X X X 05030299 05030299 2222 X X X X X X X X X X X X X X X X X 05030299 05030299 3900 X X X X X X X X X X X X X A X 05030299 05030299 3910 X X X X A X X X X X X X X X X X X X 05030300 05030300 0000 X X X X X X X X X X X X X X X X 05040114 05040114 0000 X X X X X X X X X X X X X X X X X X 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05030225 05030225 0000 X X X X X X X X 05030226 05030226 0000 X X X X X X X X 05030227 05030227 0000 X X X X X X X X 05030228 05030228 1420 X X X X X 05030229 05030229 1513 X X X X X 05030236 05030236 0000 X X X X X 05030239 05030239 0000 X X X X X X X 05030240 05030240 0000 X X X X X X X X X X X 05030241 0000 A A A A A A A A A A A A 05030242 0000 A A A A A A A A A A A A 05030243 0000 A A A A A A A A A A A A 05030250 05030250 3201 X X X X X X 05030250 05030250 3211 X X X X X X 05030250 05030250 3221 X X X X X X 05030251 05030251 0000 X X X X X X X 05030251 05030251 3201 X X X X X X 05030251 05030251 3211 X X X X X X 05030251 05030251 3221 X X X X X X 05030252 05030252 3231 X X X X X X 05030299 05030299 0000 A A X X X X X X X X 05030299 05030299 1310 X X X X X X X X 05030299 05030299 1508 X X X X X X 05030299 05030299 2123 X X X 05030299 05030299 2125 X X X X X X X 05030299 05030299 2128 X X X X X X X 05030299 05030299 2222 X X X X X X X 05030299 05030299 3900 X D 05030299 05030299 3910 X X X X X X X X 05030300 05030300 0000 05040114 05040114 0000 X X X X X X X 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05030225 05030225 0000 05030226 05030226 0000 05030227 05030227 0000 05030228 05030228 1420 05030229 05030229 1513 05030236 05030236 0000 05030239 05030239 0000 05030240 05030240 0000 05030241 0000 05030242 0000 05030243 0000 05030250 05030250 3201 05030250 05030250 3211 05030250 05030250 3221 05030251 05030251 0000 05030251 05030251 3201 05030251 05030251 3211 05030251 05030251 3221 05030252 05030252 3231 05030299 05030299 0000 05030299 05030299 1310 05030299 05030299 1508 05030299 05030299 2123 05030299 05030299 2125 05030299 05030299 2128 05030299 05030299 2222 05030299 05030299 3900 05030299 05030299 3910 05030300 05030300 0000 05040114 05040114 0000 2008 2009 A   F100 F101 F102 F103 F105 F105B F106 F106A F106B F107 F108 F109 F110 F200 F201 F202A F202B F202C F205 F207 F211 F212 F213 F214 F217 F218 F220 F221 F222B F222C F300 F300B F301 F304 05040400 05040400 0000 X X X X X X X X X X X X X X X X X X X X X X 05040501 05040501 X X X X X X X X X X X X X X X X X X X X X X X X X X 05070106 05070106 0000 05070106 05070106 3701 05070107 05070107 05070200 05070200 0000 67010000 67010000 0000 67020000 67020000 0000 X X D X X X X X X X X X 67030000 67030000 2071 X X X X X X X X X X X X X X X X X X 68010000 68010000 0000 A A A A A A A A A A A 68020000 68020000 0000 X X D X X X X X X X X X 6803 2008 2009 A   F305 F306 F307 F402 F500 F502 F503 F508A F508B F509A F510 F511 F515 F517 F518 F519 F519B F519C F520 F521 F522 F523 F531 F532 F533 F600 F601 F602 F602B F603 F604 F604B F700 F701 05040400 05040400 0000 X X X X X X X X X 05040501 05040501 X X X X X X X X 05070106 05070106 0000 05070106 05070106 3701 05070107 05070107 05070200 05070200 0000 67010000 67010000 0000 67020000 67020000 0000 X 67030000 67030000 2071 X X X X X X X X X X X X X 68010000 68010000 0000 A 68020000 68020000 0000 X 6803 2008 2009 A   F702 F703 F703A F703B F703C F704 F704A F704B F704C F705 F705A F705B F705C F706 F706A F706B F706C F707 F707A F707B F707C F800 F800B F801 F802 F802B F804 F805 F808 F809 F812 F814 F816 F816B 05040400 05040400 0000 05040501 05040501 05070106 05070106 0000 05070106 05070106 3701 05070107 05070107 05070200 05070200 0000 67010000 67010000 0000 67020000 67020000 0000 67030000 67030000 2071 68010000 68010000 0000 68020000 68020000 0000 6803 ANNEX II Technical specifications for the transfer of computer files to the EAGF and EAFRD from 16 October 2008 INTRODUCTION These technical specifications apply in respect of the financial year 2008, which commenced on 16 October 2007. 1. Transfer medium The coordinating body of the Member State must transfer the computer files and the relating documentation to the Commission through STATEL/eDAMIS. The Commission will only support one installation of STATEL/eDAMIS per Member State. The latest eDAMIS client and more information on the use of STATEL/eDAMIS shall be downloaded from the CIRCA web-site of the agricultural funds. 2. Computer file structure 2.1. The Member State must create a computer record for each individual component of the EAGF/EAFRD payments and receipts. These components are the individual items of which the payment (receipt) to (from) the beneficiary consists. 2.2. The records must have a flat file structure. If fields have more than one value, separate records containing all data fields are required. Make sure that no double counting occurs (1). 2.3. All information for the same category of payments or receipts must be contained in the same computer file. Separate files relating to the same payments (e.g. for traders or inspections, or for basic and measure data) are not allowed. 2.4. The computer files must have the following characteristics: (1) The first record in the file (header row) contains the file description. The field names comprise an F followed by the field number used in Annex I (the X-table). Only field names existing in this Annex are allowed. (2) The following records in the file are data (data rows), in the order indicated by the first record describing the file structure. (3) The fields are separated by a semicolon (;). The header row and data rows shall all contain the same number of semicolons. In the data rows, empty fields appear as a double semicolon (;;) within the record, or as a single semicolon (;) at the end of the record. (4) Records vary in length. Each record ends with a code CR LF or Carriage Return  Line Feed (in hexadecimal: 0D 0A). The header row never ends on a ;. Data rows only end on a ; if the last field is empty. (5) The file is in ASCII coding according to following table. Other codes (such as EBCDIC, TAR, ZIP, etc.) are not accepted: Code Member State ISO 8859-1 BE, DK, DE, ES, FR, IE, IT, LU, NL, AT, PT, FI, SE and GB ISO 8859-2 CZ, HU, PL, RO, SI and SK ISO 8859-3 MT ISO 8859-5 BG ISO 8859-7 GR and CY ISO 8859-13 EE, LV and LT (6) Numeric fields: (a) Decimal separator: . (b) The symbol (+ or ) appears on the far left, followed immediately by the figures. For positive numbers, the + sign is optional. (c) Fixed number of decimals (the details are set out in the Annex III hereto). (d) No spaces between digits. No spaces or other signs between thousands. (7) Date field: YYYYMMDD (year in four digits, month in two digits, day in two digits). (8) Budget code (field F109) required format without spaces: 999999999999999 (where 9 stands for any figure between 0 and 9). (9) Quotation marks () are not allowed at the beginning or at the end of the records. The semicolon field separator ; must not be used in data in text format. (10) All fields: no spaces at the beginning or end of a field. (11) Files satisfying these rules will look like the following (example for financial year 2004): F100;F101;F106;F107;F108;F109 BE01;154678;+152,50;EUR;20030715;050201011000001 BE01;024578;-1000,00;EUR;20030905;050208031502002 BE01;154985;9999,20;EUR;20030101;050205011100001 BE01;100078;+152,75;EUR;20030331;050208091515002 BE01;215452;+0,50;EUR;20030615;050201011000002 (Please note +0.50 and not +.50) BE01;123456;21550,15;EUR;20030101;050805013810001 etc. (other data rows with the fields in the same order). 2.5. Data files with the characteristics as described under 2.4 shall be sent with consignment type X-TABLE-DATA (see eDAMIS client). 2.6. The computer program for checking the format of computer files before sending them to the Commission (Win-CheckCsv) is included in the data transfer program (eDAMIS client). The paying agencies are invited to download the check program from CIRCA separately for offline validation purposes. 3. Annual declaration 3.1. The coordinating body of the Member State must send either one annual declaration file for all paying agencies or separate annual declaration files for each paying agency. An annual declaration file should contain the total amounts by paying agency together with the budget and currency codes, for both EAGF and EAFRD measures (2). 3.2. The files should have the characteristics as described under 2.4. Each line should contain the following fields (in this order): (a) F100 paying agency code (b) F109 budget code (c) F106 amount expressed in the currency code F107 (d) F107 currency code 3.3. Files satisfying the rules will look like the following (example for financial year 2007): F100;F109;F106;F107 BE01;050205011100014;218483644,90;EUR BE01;050212012003012;29721588,82;EUR BE01;050212012000022;26099931,75;EUR BE01;050208031502013;20778423,44;EUR BE01;050212052040001;16403776,45;EUR BE01;050405011132001;8123456,45;EUR etc. 3.4. Annual declaration files shall be sent through STATEL/eDAMIS with consignment type ANNUAL_DECLARATION. 4. Documentation In the following cases only, the coordinating body of the Member State must transfer an explanatory note for each paying agency through STATEL/eDAMIS: (1) In the case where there are differences between the annual declaration and the sum of the records in the computer files (Ã £ F106), in order to explain them by budget sub-item. The eDAMIS client includes a specific consignment type for this transfer i.e. EXPLANATORY-NOTE. (2) In the case where there are codes used for fields, for which Annex III does not enforce standard codes, in order to explain all these used codes. The eDAMIS client includes a specific consignment type for this kind of tabular transfer i.e. CODE-LIST. The explanatory note shall have the look and feel of an ordinary letter. In particular the identity of the sender or the identity of the paying agency and the name or administrative unit of the addressee shall be clearly marked. 5. Data transfer The coordinating body must send the computer files completely and only once. If the coordinating body notices that false data were transmitted or a problem occurred with the data transfer, the Commission has to be informed immediately. All files, which contain incorrect information, are to be indicated. Therefore, the Commission is to be asked to delete these files. Thereafter, in order to avoid an overlapping of computer records or data files, the coordinating body must send the corrected computer files to replace entirely the previous incorrect information. (1) Note: You should first read the preliminary remark concerning quantities in Chapter 5 of Annex III. (2) See Article 6(b) and (c) of Regulation (EC) No 885/2006. ANNEX III AIDE-MÃ MOIRE Financial year 2009 TABLE OF CONTENTS 1. Data relating to payments: 1.1. F100 : name of paying agency 1.2. F101 : reference number of payment 1.3. F103 : type of payment 1.4. F105 : payment with sanction 1.5. F105B : Cross-compliance: reduction or exclusion from payments pursuant to Article 6 of Council Regulation (EC) No 1782/2003 1.6. F106 : amount in EURO 1.7. F106A : public expenditure in EURO 1.8. F106B : private sector contribution in EURO 1.9. F107 : currency unit 1.10. F108 : date of payment 1.11. F109 : budget code 1.12. F110 : marketing year or period 2. Data relating to beneficiary (applicant): 2.1. F200 : identification code 2.2. F201 : name 2.3. F202A : applicants address (street and number) 2.4. F202B : applicants address (international postcode) 2.5. F202C : applicants address (municipality or city) 2.6. F205 : holding in less-favoured region 2.7. F207 : region and sub-region in the Member State 2.8. F211 : delivery reference quantity 2.9. F212 : direct sales reference quantity 2.10. F213 : reference fat content 2.11. F214 : purchaser of milk 2.12. F217 : date of entry private storage 2.13. F218 : end date of private storage 2.14. F220 : identification code of the intermediate organisation 2.15. F221 : name of the intermediate organisation 2.16. F222B : organisations address (international postcode) 2.17. F222C : organisations address (municipality or city) 3. Data relating to declaration/application: 3.1. F300 : number of declaration/application 3.2. F300B : date of application 3.3. F301 : number of contract/project (where applicable) 3.4. F304 : authorising office 3.5. F305 : number of certificate/licence 3.6. F306 : date of issue of the certificate/licence 3.7. F307 : office holding supporting documents 4. Data relating to security: 4.1. F402 : amount of processing security (others than tender securities) in EURO 5. Data relating to products: 5.1. F500 : product code/rural development sub-measure code 5.2. F502 : quantity paid (number of animals, hectares, etc.) 5.3. F503 : quantity covered by payment application lodged (quantity claimed) 5.4. F508A : area covered by payment application lodged 5.5. F508B : area covered by payment made 5.6. F509A : area wrongly declared 5.7. F510 : Community regulation and article number 5.8. F511 : EAGF rate of aid (EUR) per unit of measurement 5.9. F515 : gross deliveries 5.10. F517 : actual fat content 5.11. F518 : adjusted deliveries 5.12. F519 : direct sales 5.13. F519B : deliveries after administrative corrections (if any) 5.14. F519C : direct sales after administrative corrections (if any) 5.15. F520 : quantities delivered over or under quotas 5.16. F521 : direct sales over or under quotas 5.17. F522 : additional levy due 5.18. F523 : interest due for late payment 5.19. F531 : total alcoholic strength by volume 5.20. F532 : natural alcoholic strength by volume 5.21. F533 : wine growing zone 6. Data relating to inspections: 6.1. F600 : on-the-spot inspection 6.2. F601 : date of inspection 6.3. F602 : application reduced 6.4. F602B : recalculation of additional levy payable 6.5. F603 : reason for reduction 7. Data relating to payment entitlements: 7.1. F700 : amount of payment entitlement in EURO 7.2. F701 : amount not paid in EURO 7.3. F702 : area covered by payment made 7.4. A) Payment entitlements based on areas (normal entitlements) 7.5. F703 : unit value of payment entitlement in EURO 7.6. F703A : area covered by payment application lodged 7.7. F703B : area determined 7.8. F703C : area not found 7.9. B) Set-aside entitlement 7.10. F704 : unit value of payment entitlement in EURO 7.11. F704A : area covered by payment application lodged 7.12. F704B : area determined 7.13. F704C : area not found 7.14. C) Grassland entitlements 7.15. F705 : unit value of payment entitlement in EURO 7.16. F705A : area covered by payment application lodged 7.17. F705B : area determined 7.18. F705C : area not found 7.19. D) Other entitlements like national reserve 7.20. F706 : unit value of payment entitlement in EURO 7.21. F706A : area covered by payment application lodged 7.22. F706B : area determined 7.23. F706C : area not found 7.24. E) Payment entitlements subject to special conditions 7.25. F707 : unit value of payment entitlement in EURO 7.26. F707A : number of livestock units (LU) in the reference period 7.27. F707B : number of livestock units (LU) declared 7.28. F707C : number of livestock units (LU) determined 8. Additional data relating to export refunds: 8.1. F800 : net weight/quantity 8.2. F800B : unit of measurement for field F800 8.3. F801 : application number (export refunds: SAD) 8.4. F802 : customs office of placing under customs supervision 8.5. F802B : customs office of exit 8.6. F804 : export refund code 8.7. F805 : code for destination 8.8. F808 : date of advance fixing 8.9. F809 : last day of validity (advance fixing) 8.10. F812 : reference of the invitation to tender if applicable (advance fixing) 8.11. F814 : day of acceptance of payment declaration (COM-7) 8.12. F816 : date of acceptance of export declaration 8.13. F816B : date of export from the EU territory 9. (not used) General remark: significance of the X, A and D codes used in Annex I All the information marked X or A is obligatory. X = data element already included in the previous version of this Regulation. A = data element to be added compared to the previous version of this Regulation. D = data element to be deleted compared to the previous version of this Regulation. Where a data request makes no sense under particular circumstances or is not applicable for the Member States concerned, then put NULL value, which shall be represented by two consecutive semicolons (;;) in the CSV format data file. 1. DATA RELATING TO PAYMENTS Preliminary remark: in this section, the term payment refers to both the EAGF and EAFRD payments and the receipts. 1.1. F100: name of paying agency Required format: to be expressed by a code (see the code list F100 kept up to date on CAP-ED): https://webgate.ec.europa.eu/agriportal/awaiportal/ 1.2. F101: reference number of payment The reference number identifying the payment clearly in the paying agencys accounts. Removals relating to food aid shall not be considered as sales of intervention products. In this particular case field F101 can be ignored. 1.3. F103: type of payment Required format: to be expressed by a one-character code corresponding to the following code list: Code Significance 0 Food aid 1 Advance or partial payment 2 Final payment (first and single payment, or settlement of the balance after advance payment, or normal export refund payment) 3 Recovery/reimbursement (following a sanction)/correction 4 Receipt of amounts (not preceded by an advance or final payment) 5 Pre-financing payment export refund 6 No financial transaction 1.4. F105: payment with sanction Required format: yes = Y; no = N. 1.5. F105B: Cross-Compliance: reduction or exclusion from payments pursuant to Article 6 of Council Regulation (EC) No 1782/2003 The field F105B must be used to indicate the amount reduced or excluded (negative amount) on the basis of Article 6 of Council Regulation (EC) No 1782/2003 (1). This negative amount (in EURO) resulting from cross-compliance must only be shown once per beneficiary under direct aids. It concerns the 100 % reduction to the farmer i.e. without the 25 % retention provided for in Article 9 of Council Regulation (EC) No 1782/2003. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for any number from 0 to 9 inclusive. 1.6. F106: amount in EURO Amount of each individual item of payment in EURO. The amounts in field F106 relate to the EAGF and EAFRD expenditure only. National expenditure shall not appear under this heading. For EAGF, the sum of these amounts (F106) by budget code (F109) shall in principle correspond with the amounts declared in Table 104. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.7. F106A: public expenditure in EURO Amount of any public contribution to the financing of operations whose origin is the budget of the State, of regional and local authorities, of the European Communities and any similar expenditure. The sum of these amounts (F106A) by budget code (F109) shall in principle correspond with the certified public expenditure declared in the EAFRD table. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.8. F106B: private sector contribution in EURO Amount of private sector expenditure in EURO when such a contribution is foreseen for the measure. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 1.9. F107: currency unit Required format: EUR 1.10. F108: date of payment The date determining the month of declaration to the EAGF/EAFRD. Required format: YYYYMMDD (year in four digits, month in two digits, day in two digits). 1.11. F109: budget code For EAGF, the full code of the Activity Based Budgeting structure must be given, including the title, chapter, Article, item and sub-item. For EAFRD budget line 05040501, the budget sub-items must be given according to Annex IV. Required ABB-format without spaces: 999999999999999, where 9 stands for a digit from 0 to 9. Missing positions shall be filled with zeroes (e.g. 05020901160 becomes 050209011600000). 1.12. F110: marketing year or period For intervention products the Commission needs to know the marketing year to which the product corresponds or the quota period it is to be set off against. 2. DATA RELATING TO BENEFICIARY (APPLICANT) Preliminary remark: the fields F200, F201, F202A, F202B and F202C must be used to identify the beneficiary of a payment i.e. the final beneficiary. The fields F220, F221, F222B and F222C must additionally be used if a payment is made to the beneficiary through an intermediate organisation. If the intermediate organisation is also the final beneficiary the same data have to be filled in the fields F220, F221, F222B and F222C as indicated in the fields F200, F201, F202A, F202B and F202C. The field F207 is only related to the field F200. 2.1. F200: identification code The individual unique identifier allocated to each applicant at Member State level. 2.2. F201: name The applicants last name and first name, or the business name. 2.3. F202A: applicants address (street and number) 2.4. F202B: applicants address (international postcode) 2.5. F202C: applicants address (municipality or city) 2.6. F205: holding in less-favoured region In the case of support for a holding in a less-favoured area, this must be indicated here. Required format: yes = Y; no = N. 2.7. F207: region and sub-region in the Member State Region and sub-region code (NUTS 3) is defined by the main activities of the holding of the beneficiary to which the payment is assigned. The code Extra Region (MSZZZ) should only be indicated in cases e.g. where no NUTS 3 code exists. Required format: NUTS 3 code as specified in the code list F207 on CAP-ED: https://webgate.ec.europa.eu/agriportal/awaiportal/ 2.8. F211: delivery reference quantity This relates to the milk quota scheme. Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. 2.9. F212: direct sales reference quantity This relates to the milk quota scheme. Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. 2.10. F213: reference fat content This relates to the milk quota scheme. Required format: 9 ¦ 9.99, where 9 stands for a digit from 0 to 9. 2.11. F214: purchaser of milk In accordance with Article 65 of Council Regulation (EC) No 1234/2007 (2). This relates to the milk quota scheme. 2.12. F217: date of entry private storage Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 2.13. F218: end date of private storage Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 2.14. F220: identification code of the intermediate organisation The individual unique identifier allocated to intermediate organisations at Member State level. The payment is made to the beneficiary via the intermediate organisation i.e. via each intermediate institution or directly to this organisation. 2.15. F221: name of the intermediate organisation The organisations name. 2.16. F222B: organisations address (international postcode) 2.17. F222C: organisations address (municipality or city) 3. DATA RELATING TO DECLARATION/APPLICATION 3.1. F300: number of declaration/application This must enable the declaration/application to be traced through the Member States files. 3.2. F300B: date of application The date of receipt of the application by the paying agency (including any divisional or regional offices thereof). In the case of payments under the national support programmes in the wine sector, the date of application shall be the one specified in Article 37(b) of Commission Regulation (EC) No 555/2008 (3). Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 3.3. F301: number of contract/project (where applicable) For EAFRD measures and programmes, a unique identification number must be allocated to each project. 3.4. F304: authorising office This is the office responsible for administrative control and authorisation, e.g. the region. The more decentralised the management of the scheme is, the more important this information becomes. 3.5. F305: number of certificate/licence N = no, if not applicable. 3.6. F306: date of issue of the certificate/licence This field must be completed when a number of certificate/licence is indicated in field F305. Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 3.7. F307: office holding supporting documents Only where this is not the same as that specified in field F304. 4. DATA RELATING TO SECURITY 4.1. F402: amount of processing security (others than tender securities) in EURO In the case of advance payments in the wine sector (budget post 05020908) the amount of the security lodged must be indicated. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 5. DATA RELATING TO PRODUCTS Preliminary remark concerning quantities: as a basic rule, quantities, areas and numbers of animals must only be shown once. In the case of an advance payment followed by a balance payment, the quantity must be shown in the record of the advance payment. This is also true for cases where the advance payment and balance payment are booked on different budget sub-posts (advances and balance). Adjustments to quantities, areas and numbers of animals must be shown in the records covering the balance or subsequent payments. In the case of sums recovered, if the amount applied for is reduced because of incorrect quantities, areas or numbers of animals, the adjustments to the quantities must be indicated by a minus sign. 5.1. F500: product code/rural development sub-measure code The Member States must draw up their own lists of codes, to be detailed in the explanatory note to the payment file(s). In the case of rural development expenditure in the new Member States (budget post 050404000000) a one-character or two-character code corresponding to the following list must be expressed: Code Significance A Investment in farms B Start-up assistance for young farmers C Training D Early retirement E Less-favoured areas and areas with environmental restrictions F Agri-environment and animal welfare G Improving the processing and marketing of agricultural products H Afforestation of agricultural land I Other forestry measures J Land improvement K Re-parcelling L Setting up farm relief and farm management services, setting up consulting services in farms and agricultural vulgarisation M Marketing of quality agricultural products N Basic services for the rural economy and population O Renovation and development of villages and protection and conservation of the rural heritage P Diversifying agricultural activities and activities close to agriculture to provide multiple activities or alternative sources of income Q Managing agricultural water resources R Developing and improving infrastructure connected with the development of agriculture S Encouraging tourist and craft activities T Protecting the environment in connection with agriculture, forestry and landscape management and improving animal welfare U Restoring agricultural production potential damaged by natural disasters and introducing appropriate prevention instruments V Financial engineering X Respect of standards Y Recourse of consulting services regarding respect of standards Z Voluntary participation of farmers in food quality systems AA Measures of producer groups in the area of food quality AB Semi-subsistence farms in the restructuring process AC Producer groups AD Technical assistance AE Complements to direct payments AF Complements to State aid in Malta AG Full-time farmers in Malta SA Financing of Sapard projects In the case of the restructuring and conversion of vineyard (budget post 050209071650) measures codes must be expressed. These codes refer to the definitions of the measures defined by the competent authorities of the Member States in accordance with Article 13(2)(a) of Commission Regulation (EC) No 1227/2000 (4). In the case of export refunds: F500 is only required if F804 contains ingredients for which export refund is fixed. Then in F500, the code of the goods (in principle the CN code declared in Box 33 of the SAD; 8 digits) must be indicated for non-Annex 1 goods, or the product code for the final processed agricultural products. 5.2. F502: quantity paid (number of animals, hectares, etc.) See preliminary remarks in heading 5 (data relating to products). For the wine sector, the products obtained after distillation shall be expressed by alcoholic strength. For all other sectors, the quantity paid shall be expressed in the unit which is laid down in the Regulation as the basis for the premium payment. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.3. F503: quantity covered by payment application lodged (quantity claimed) Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.4. F508A: area covered by payment application lodged The area covered by the application. See preliminary remark in heading 5 (data relating to products). For budget post 050404000000 (Rural Development in the new Member States) this field is required only for the measures E, F and H. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 5.5. F508B: area covered by payment made The area on which the payment is made. For budget post 050404000000 (Rural Development in the new Member States) this field is required only for the measures E, F and H. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 5.6. F509A: area wrongly declared The difference between the area declared and that found. Overstatement being the area declared exceeding the area found and reported with a positive figure. Understatement being the area found exceeding the area declared and reported with a negative figure. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 5.7. F510: Community regulation and article number In the case of intervention goods, the ad hoc instrument published in the Official Journal of the European Union is required. 5.8. F511: EAGF rate of aid (EUR ) per unit of measurement Only if there is a change during the marketing year or period. Required format: 9 ¦ 9.999999, where 9 stands for a digit from 0 to 9. The use of six decimal places may seem odd but some regulations like Council Regulation (EC) No 660/1999 (5) fix the premium with up to five decimals even when using EUR. To cover all possibilities the number of decimals has been raised to six. 5.9. F515: gross deliveries Gross deliveries covers all quantities of milk and milk products delivered as defined in Article 65 of Council Regulation (EC) No 1234/2007, without any adjustment for the fat content. Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.10. F517: actual fat content As shown by the laboratory analysis findings, expressed as a percentage rather than in grams or kilograms. Required format: 9 ¦ 9.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.11. F518: adjusted deliveries Quantities delivered, adjusted for the fat content in accordance with Article 10(1) of Commission Regulation (EC) No 595/2004 (6). Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.12. F519: direct sales Milk and milk equivalent as defined in Article 65 of Council Regulation (EC) No 1234/2007. Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.13. F519B: deliveries after administrative corrections (if any) Milk sector: administrative corrections means adjustments made by the paying agency to the quantities declared by purchasers. Such changes must always be shown separately from the quantities declared by the purchasers. Corrections may be positive or negative. The net changes must be shown as compared with the situation before the correction. There is no provision for including flat-rate corrections here. Corrections following on-the-spot checks, required under Article 21 of Commission Regulation (EC) No 595/2004, must be recorded in fields F600 to F603. Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.14. F519C: direct sales after administrative corrections (if any) For the definition of administrative corrections, see field F519B. Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.15. F520: quantities delivered over or under quotas Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. 5.16. F521: direct sales over or under quotas Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 5.17. F522: additional levy due For deliveries or direct sales (a distinction is to be made through the budget code (field F109)). Required format: +99 ¦ 99.999 or 99 ¦ 99.999, where 9 stands for a digit from 0 to 9. 5.18. F523: interest due for late payment For deliveries or direct sales (to be distinguished by means of the budget code in field F109). Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 5.19. F531: total alcoholic strength by volume Expressed in %vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. 5.20. F532: natural alcoholic strength by volume Expressed in %vol/hl. Required format: 99.99, where 9 stands for a digit from 0 to 9. 5.21. F533: wine growing zone Wine growing zone as defined in Annex IX to Council Regulation (EC) No 479/2008 (7). Required format: to be expressed by one of the following codes: A, B, CI, CII, CIIIA, CIIIB. 6. DATA RELATING TO INSPECTIONS The Commission needs to know the number of inspections carried out and the number of cases where penalties have been applied as a result. Where the premium is withheld or recovered in full, zero payments must be indicated with the date of the decision in F108. 6.1. F600: on-the-spot inspection The on-the-spot checks mentioned here are those referred to in the relevant regulations (8). They include the physical visits to the farm (code F or code C) and/or checks by remote sensing (code T) and, the physical spot checks of goods (code G), the substitution checks (code S) and the specific substitution checks (code U) for export refunds. Field F601 needs to be completed only if an on-farm inspection or control on cross-compliance (F or C) is indicated in field F600. Field F602 needs to be completed where an on-the-spot check (F, C, T, G, S or U) is indicated in field F600. Field F602B needs to be completed only if the additional levy payable has been recalculated. In the case of multiple visits concerning the same measure and the same producer only report once. Every record, be it the advance or balance payment or other, that can be related to a particular inspection, shall have the appropriate code (see below) in field F600. Administrative checks, within the meaning of the above mentioned regulations (see footnote below), shall not be mentioned in F600. They are not mentioned as such in any field. Nevertheless, the penalties imposed shall be given in F105, whether they originate from an administrative check or on-the-spot check. Required format:N = no inspection, F = on-farm inspection, C = controls on cross-compliance, T = inspection by remote sensing, G = on-the-spot check of goods, S = substitution check and U = specific substitution check. In case of a combination of on-farm inspection and cross-compliance and/or inspection by remote sensing one of the corresponding codes FT, CT, CF or FTC must be shown. 6.2. F601: date of inspection This field must be completed when an on-farm inspection or control on cross-compliance (F or C) is indicated in field F600. The date of inspection is not required for remote sensing checks. Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 6.3. F602: application reduced If the application has been reduced as a result of an inspection, this must be indicated here. This field must be completed when an on-the-spot inspection is indicated in field F600. Required format: yes = Y; no = N. 6.4. F602B: recalculation of additional levy payable For instance, after on-the-spot inspections. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 6.5. F603: reason for reduction Where there is more than one reason indicate the one justifying the highest penalty. This field must be completed when the application has been reduced as a result of an on-the-spot inspection. Required format: to be expressed by a code; the codes must be explained in the accompanying letter. 7. DATA RELATING TO PAYMENT ENTITLEMENTS Preliminary remark: the Commission needs to know the corresponding amount (unit value) for each kind of entitlement as defined in Title III of Council Regulation (EC) No 1782/2003. Furthermore, the Commission needs to know financial information on the amounts not paid following administrative or on-the-spot-checks (IACS controls). 7.1. F700: amount of payment entitlement in EURO Amount of payment entitlement in EURO i.e. the total amount to be paid in respect of the payment entitlements as defined in Title III of Council Regulation (EC) No 1782/2003 after performing the IACS controls. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.2. F701: amount not paid in EURO If the amount (F700) has been reduced as a result of administrative or on-the-spot checks, then the amount not paid following administrative or on-the-spot checks must be indicated here. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.3. F702: area covered by payment made For payment entitlements based on areas: The area on which the payment is made. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. If a payment is composed of more than one kind of entitlement then the requested information under Section (A) to (E) has to be filled in as appropriate. If a section is not applicable, then put NULL value in that section. Payment entitlements mentioned below are those referred to in Title III of Council Regulation (EC) No 1782/2003: 7.4. A) Payment entitlements based on areas (normal entitlements) 7.5. F703: unit value of payment entitlement in EURO The unit value of payment entitlement in EURO as lodged in the claim. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.6. F703A: area covered by payment application lodged The activated area covered by the aid application: For payment entitlements based on areas, this is the area activated i.e. maximum area subject to payment (see also Article 50(2) of Commission Regulation 796/2004). Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.7. F703B: area determined The area determined as a result of administrative or on-the-spot checks. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.8. F703C: area not found The difference between the activated area declared in the aid application and the one found as a result of administrative or on-the-spot checks. Overstatement being the area declared exceeding the area found and reported as a positive figure. Understatement being the area found exceeding the area declared and reported as a negative figure. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.9. B) Set-aside entitlement 7.10. F704: unit value of payment entitlement in EURO The unit value of payment entitlement in EURO as lodged in the claim. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.11. F704A: area covered by payment application lodged The activated area covered by the aid application. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.12. F704B: area determined The area determined as a result of administrative or on-the-spot checks. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.13. F704C: area not found The difference between the activated area declared in the aid application and the one found as a result of administrative or on-the-spot checks. Overstatement being the area declared exceeding the area found and reported as a positive figure. Understatement being the area found exceeding the area declared and reported as a negative figure. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.14. C) Grassland entitlements 7.15. F705: unit value of payment entitlement in EURO The unit value of payment entitlement in EURO as lodged in the claim. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.16. F705A: area covered by payment application lodged The activated area covered by the aid application. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.17. F705B: area determined The area determined as a result of administrative or on-the-spot checks. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.18. F705C: area not found The difference between the activated area declared in the aid application and the one found as a result of administrative or on-the-spot checks. Overstatement being the area declared exceeding the area found and reported as a positive figure. Understatement being the area found exceeding the area declared and reported as a negative figure. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.19. D) Other entitlements like national reserve 7.20. F706: unit value of payment entitlement in EURO The unit value of payment entitlement in EURO as lodged in the claim. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.21. F706A: area covered by payment application lodged The activated area covered by the aid application. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.22. F706B: area determined The area determined as a result of administrative or on-the-spot checks. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.23. F706C: area not found The difference between the activated area declared in the aid application and the one found as a result of administrative or on-the-spot checks. Overstatement being the area declared exceeding the area found and reported as a positive figure. Understatement being the area found exceeding the area declared and reported as a negative figure. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.24. E) Payment entitlements subject to special conditions 7.25. F707: unit value of payment entitlement in EURO The unit value of payment entitlement in EURO as lodged in the claim. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.26. F707A: number of livestock units (LU) in the reference period This number represents the agricultural activity exercised in the reference period expressed in LU according to Article 49(2) of Council Regulation (EC) No 1782/2003. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.27. F707B: number of livestock units (LU) declared This field must indicate the exact number of LU declared for the calendar year concerned (Article 49(2) of Council Regulation (EC) No 1782/2003). Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 7.28. F707C: number of livestock units (LU) determined The number of LU determined as a result of administrative or on-the-spot checks, in order to check the compliance with Article 49(2) of Council Regulation (EC) No 1782/2003. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. 8. ADDITIONAL DATA RELATING TO EXPORT REFUNDS 8.1. F800: net weight/quantity See preliminary remark in heading 5 (data relating to products). The weight or the quantity shall be expressed in the unit of measurement. In the case of processed products (non-Annex I goods or processed agricultural products): the quantity of the ingredient eligible for funding. If the code of the goods (F500) contains more than one ingredient eligible for funding (F804), then multiple records with corresponding amounts (F106) and quantities (F800) must be created. Required format: +99 ¦ 99.99 or 99 ¦ 99.99, where 9 stands for a digit from 0 to 9. With a possibility to increase the number of decimals if significant (max 6). 8.2. F800B: unit of measurement for field F800 Required format: to be expressed by a one-character code corresponding to the following table: Code Meaning K Kilogram L Litre P Piece (item) 8.3. F801: application number (export refunds: SAD) The more detailed the application number is given, the more important this information becomes. For instance, an extension to the application number such as the indication of the ingredient number will allow more precise identification of export refund data. 8.4. F802: customs office of placing under customs supervision The Member States must use the Transit Customs Office List (COL (9)). This is the list of authorised customs offices for Community/common transit operations. It may be that due to its objective of transit operations some of the customs offices might be missing although this will be the exception. In that case the Member State shall provide the name of the customs office in full. Required format: the format of the COL code consists of two positions to denote the country (ISO code of a Member State) followed by a six-character code that define the customs office. For instance EE1000EE. 8.5. F802B: customs office of exit Indicate the customs office, which certifies that products covered by refund applications have left the customs territory of the Community. The Member States must use the Transit Customs Office List (COL (9)). This is the list of authorised customs offices for Community/common transit operations. It may be that due to its objective of transit operations some of the customs offices might be missing although this will be the exception. In that case the Member State shall provide the name of the customs office in full. This information is vital for the auditors in connection with the application of Council Regulation (EEC) No 386/90 concerning substitution checks. The information is available in T5 or equivalent documents. Required format: the format of the COL code consists of two positions to denote the country (ISO code of a Member State) followed by a six-character code that define the customs office. For instance GB000392. 8.6. F804: export refund code In the case of non-processed agricultural products: the 12 digit product code, for which export refund is fixed. In cases of processed products (non-Annex I goods or processed agricultural products): the CN code(s) of the ingredient(s) for which export refund is fixed. In this case, F500 must be completed with the code of the final product. See also the explanatory note to F800 for the procedure to follow where more than one ingredient of a processed product is eligible for refund. 8.7. F805: code for destination Required format:XX, where X stands for a letter between A and Z (codes of the nomenclature of countries and territories for the external trade statistics of the Community. See Commission Regulation (EC) No 2020/2001 (10) of 15 October 2001 and subsequent updates). In view of harmonisation, the Member States shall also use the miscellaneous category (codes Q*) of the nomenclature of countries and territories for the external trade statistics. It is known that that nomenclature does not cover all special export refund cases but the Commission does not require that kind of detail. Member States shall therefore convert their special national codes to the broader categories of the nomenclature of countries and territories for the external trade statistics before sending their data to the Commission. 8.8. F808: date of advance fixing If fixed in advance, the date on which the rate of refund was set. Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.9. F809: last day of validity (advance fixing) Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.10. F812: reference of the invitation to tender if applicable (advance fixing) The procedure stipulated in Article 5 of Commission Regulation (EC) No 1501/95 (11) or similar procedure for other sectors. The Commission needs the reference of the invitation to tender. 8.11. F814: day of acceptance of payment declaration (COM-7) For the beef sector: in the case of pre-financing, complete field F814 only (disregarding fields F816 and F816B); if pre-financing is not involved, complete fields F816 and F816B (disregarding field F814). Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.12. F816: date of acceptance of export declaration Date within the meaning of Article 5 point 1 of Commission Regulation (EC) No 800/1999 (12). Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 8.13. F816B: date of export from the EU territory Date of export as indicated on the export declaration or on the T5. See also Article 7 point 1 of Commission Regulation (EC) No 800/1999. Required format:YYYYMMDD (year in four digits, month in two digits, day in two digits). 9. (NOT USED) (1) OJ L 270, 21.10.2003, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 170, 30.6.2008, p. 1. (4) OJ L 143, 16.6.2000, p. 1. (5) OJ L 83, 27.3.1999, p. 10. (6) OJ L 94, 31.3.2004, p. 22. (7) OJ L 148, 6.6.2008, p. 1. (8) Articles 12 and 27 of Commission Regulation (EC) No 1975/2006 (rural development), Article 25 of Council Regulation (EC) No 1782/2003 (direct support schemes), Part II, Title III of Commission Regulation (EC) No 796/2004 (direct support schemes), Article 8 of Commission Regulation (EEC) No 2159/89 (nuts), Article 8 of Commission Regulation (EC) No 1621/1999 (dried grapes), Article 2 of Council Regulation (EEC) No 386/90 (export refunds), Article 10 of Commission Regulation (EC) No 2090/2002 (export refunds). (9) http://ec.europa.eu/taxation_customs/dds/csrdhome_en.htm (10) OJ L 273, 16.10.2001, p. 6. (11) OJ L 147, 30.6.1995, p. 7. (12) OJ L 102, 17.4.1999, p. 11. ANNEX IV Structure of EAFRD budget codes (F109) INTRODUCTION For EAFRD, there is only one budget heading defined in the budget nomenclature: 05040501. As the budget codes can be up to 15 figures long, the remaining seven figures can be used for identifying the programmes and measures. This will allow reconciliation of the data from the different sources on financial year, paying agency, measure and program level. 1. BUDGET CODE STRUCTURE The budget codes must have the following structure:  the first eight figures are constant: 05040501,  the following three figures indicate the measure, according to the attached list,  the next one digit can have the following values (increasing with increasing co-financing rate): 1. non-convergence region 2. convergence region 3. outermost region 4. voluntary modulation 5. additional contribution for Portugal,  the next digit indicates 0 = Operational Program or 1 = Network Program,  the last two figures indicate the program: figures between 01 and 99 are allowed. 2. EXAMPLE F109=050405011132001 means: budget heading 05040501 (EAFRD), measure 113 (early retirement), convergence region (2), Operational program (0) and program 01. 3. LIST OF THE EAFRD MEASURES AXIS 1 IMPROVING THE COMPETITIVENESS OF THE AGRICULTURAL AND FORESTRY SECTOR Code Measure 111 Vocational training and information actions 112 Setting up of young farmers 113 Early retirement 114 Use of advisory services 115 Setting up of management, relief and advisory services 121 Modernisation of agricultural holdings 122 Improvement of the economic value of forests 123 Adding value to agricultural and forestry products 124 Cooperation for development of new products, processes and technologies in the agriculture and food sector and the forestry sector 125 Infrastructure related to the development and adaptation of agriculture and forestry 126 Restoring agricultural production potential damaged by natural disasters and introducing appropriate prevention actions 131 Meeting standards based on Community legislation 132 Participation of farmers in food quality schemes 133 Information and promotion activities 141 Semi-subsistence farming 142 Producer groups 143 Provision of farm advisory and extension services in Bulgaria and Romania AXIS 2 IMPROVING THE ENVIRONEMENT AND THE COUNTRYSIDE THROUGH LAND MANAGEMENT Code Measure 211 Natural handicap payments to farmers in mountain areas 212 Payments to farmers in areas with handicaps, other than mountain areas 213 Natura 2000 payments and payments linked to Directive 2000/60/EC (WFD) 214 Agri-environment payments 215 Animal welfare payments 216 Non-productive investments 221 First afforestation of agricultural land 222 First establishment of agroforestry systems on agricultural land 223 First afforestation of non-agricultural land 224 Natura 2000 payments 225 Forest-environment payments 226 Restoring forestry potential and introducing prevention actions 227 Non-productive investments AXIS 3 IMPROVING THE QUALITY OF LIFE IN RURAL AREAS AND ENCOURAGING DIVERSIFICATION OF ECONOMIC ACTIVITY Code Measure 311 Diversification into non-agricultural activities 312 Business creation and development 313 Encouragement of tourism activities 321 Basic services for the economy and rural population 322 Village renewal and development 323 Conservation and upgrading of the rural heritage 331 Training and information 341 Skills acquisition, animation and implementation of local development strategies AXIS 4 LEADER Code Measure 411 Implementing local development strategies. Competitiveness 412 Implementing local development strategies. Environment/land management 413 Implementing local development strategies. Quality of life/diversification 421 Implementing cooperation projects 431 Running the local action group, acquiring skills and animating the territory as referred to in Article 59 AXIS 5 TECHNICAL ASSISTANCE Code Measure 511 Technical assistance AXIS 6 COMPLEMENT TO DIRECT PAYMENT FOR BULGARIA AND ROMANIA Code Measure 611 Complement to direct payment